                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA


Kevin Wayne McDaniels,                        )
                                              )        Case No. 7:19-cv-00507-TLW
                 Plaintiff,                   )
                                              )
vs.                                           )
                                              )
Leon Lott, Sheriff for Richland Co.; Tim      )
Tucker, Det. for Sptg. Sheriff Dept.; Phil    )
Easler, Det. for Sptg. Sheriff Dept.; Chuck )
Wright, Sheriff for Sptg. Co.; Robert Hall, )
Public Defender for Sptg. Co.; Barry          )
Barnette, Solicitor for Sptg. Co.; K. Markley )
Dennis, Circuit Court Judge; J. Durham 1      )
Cole, Circuit Court Judge; and Alan Wilson, )
S.C. Atty. General, in their individual and )
official capacities,                          )
                                              )                  ORDER
                 Defendants.                  )
___________________________________ )

         Plaintiff Kevin Wayne McDaniels brought this action, pro se and in forma pauperis,

alleging violations of his constitutional rights by Richland County Sheriff Leon Lott, Spartanburg

County Detectives Tim Tucker and Phil Easler, Spartanburg County Sheriff Chuck Wright, Public

Defender Robert Hall, Solicitor Barry Barnette, Circuit Court Judges K. Markley Dennis and J.

Derham Cole, and South Carolina Attorney General Alan Wilson. ECF No. 1. This matter now

comes before the Court for review of the Report and Recommendation (Report) filed by United

States Magistrate Judge Shiva V. Hodges, to whom this case had previously been assigned

pursuant to 28 U.S.C. § 636(b) and Local Civil Rule 73.02(B)(2) (D.S.C.). ECF No. 10. In the

Report, the Magistrate Judge recommends that the case be dismissed without prejudice and without




1
    The proper spelling of defendant’s first name is “Derham.”

                                                  1
issuance of service of process. Plaintiff filed Objections to the Report, ECF No. 12, and this matter

is now ripe for disposition.

       The Court is charged with conducting a de novo review of any portion of the Magistrate

Judge’s Report and Recommendation to which a specific objection is registered, and may accept,

reject, or modify, in whole or in part, the recommendations contained in that report. 28 U.S.C.

§ 636. In conducting its review, the Court applies the following standard:

       The magistrate judge makes only a recommendation to the Court, to which any
       party may file written objections.... The Court is not bound by the recommendation
       of the magistrate judge but, instead, retains responsibility for the final
       determination. The Court is required to make a de novo determination of those
       portions of the report or specified findings or recommendation as to which an
       objection is made. However, the Court is not required to review, under a de novo
       or any other standard, the factual or legal conclusions of the magistrate judge as to
       those portions of the report and recommendation to which no objections are
       addressed. While the level of scrutiny entailed by the Court's review of the Report
       thus depends on whether or not objections have been filed, in either case the Court
       is free, after review, to accept, reject, or modify any of the magistrate judge's
       findings or recommendations.

Wallace v. Housing Auth. of the City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992) (citations

omitted).

        In light of the standard set forth in Wallace, the Court has reviewed, de novo, the Report,

the Objections, and relevant filings. After careful consideration, the Court concludes that the

Plaintiff’s objections offer no showing, either factually or legally, that the Report should be

rejected. Therefore, IT IS ORDERED that the Report, ECF No. 10, is ACCEPTED, and the

Objections to the Report, ECF No. 12, are OVERRULED. 2 For the reasons stated in the Report

and those stated herein, Plaintiff’s complaint, ECF No. 1, is hereby DISMISSED without

prejudice and without issuance and service of process.



2
 In light of the Court’s ruling, the motion for issuance of subpoena, ECF No. 3, and motion to
appoint counsel, ECF No. 4, are terminated as moot.

                                                 2
      IT IS SO ORDERED.

                               __s/Terry L. Wooten______
                               Senior United States District Judge

September 25, 2019
Columbia, South Carolina




                           3
